 

CONFIDENTIAL PORTIONS HAVE BEEN OMITTED BASED UPON A REQUEST

 

FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 OF THE

 

SECURITIES EXCHANGE ACT OF 1934 AND HAVE BEEN SEPARATELY FILED

 

WITH THE SECURITIES AND EXCHANGE COMMISSION.

  

 

CONTRACT BREWING AND DISTRIBUTION AGREEMENT

between

Heineken UK Limited

and

Kingfisher Beer Europe Limited

 





1

 

 

This Contract Brewing and Distribution Agreement is dated April 18, 2013
between:-

 

PARTIES:-

 

A.HEINEKEN UK LIMITED, a company incorporated in Scotland (Registered Number
SC065527) having its registered office at 2-4 Broadway Park, South Gyle
Broadway, Edinburgh, EH12 9JZ (“Heineken UK”); and

 

B.KINGFISHER BEER EUROPE LIMITED, a company incorporated in England and Wales
(Registered Number 02367133) having its registered office at Springfield House,
Sandling Road, Maidstone, Kent, ME14 2LP (“KBE”).

 

(each a “party” and together the “parties”)

 

WHEREAS:-

 

(1)Heineken UK is a brewer and supplier of beers in the UK.

 

(2)KBE is a supplier and distributor of beer to its customers in the United
Kingdom and European on-trade, off-trade and wholesale markets.

 

(3)Heineken UK shall manufacture, package and supply beer for KBE and KBE shall
purchase its requirements for the Products on the terms set out in this
Agreement.

 

IT IS AGREED:-

 

1.Definitions and Interpretation

 

1.1Unless the context otherwise requires, in this Agreement the following words
and expressions shall have the meaning set out opposite them:

        “Agent” means any subsidiary or holding company of Heineken UK and any
third party appointed by Heineken UK in connection with this Agreement;        
“Agreement” means this Contract Brewing Agreement together with its Schedules;  
      “Agreement Date” means the date of this Agreement as noted above;        
“Business Day” means a day (other than a Saturday or a Sunday) when banks are
generally open for business in England and Wales;         “Commencement Date”
means 9 October 2013;

 

2

 

 

  “Contract Year” means any period of twelve months beginning on the
Commencement Date or any anniversary thereof;         “Depot” means KBE
Customers’ primary distribution depots in the United Kingdom (excluding Northern
Ireland);         “Distribution Charge” has the meaning given to it in Clause
5.4;         “Event of Default” has the meaning given to it in the Loan
Agreement;         “Facility” has the meaning given to it in the Loan Agreement;
        “Group” means in relation to any person, such persons, every holding
company of such person and every subsidiary of such person and of every such
holding company and a member of the Heineken UK Group or KBE Group shall be
construed accordingly;         “Heineken Sub-licence Agreement” means the
sub-licence agreement entered into between Heineken UK, KBE, United Breweries
International (UK) Limited, a company registered in England with company number
1688201 and having its registered office at Tingewick Road, Buckingham MK1 8GD
and United Breweries Limited, a company incorporated in India and having its
registered office at Level 3-5, UB Tower, UB City 24, Vittal Mallya Road,
Bangalore, 560001, India on or around the date of this Agreement.         “HUK
Customers” means Modern Retail Customers and Star Pubs & Bars Estate;        
“Keg Charge” has the meaning given to it in Clause 16.2;         “KBE Customers”
means KBE’s wholesale and on trade customers in the United Kingdom and KBE’s
customers in Europe (not including Germany);         “Loan Agreement” means the
loan agreement entered into between Heineken UK and KBE on or around the date of
this Agreement;         “Modern Retail Customers” means the customers listed in
Schedule 2, and such other customers as may be agreed between the parties from
time to time;         “Payment Processing Date” means each of the fifth (5th),
fifteenth (15th) and twenty-fifth (25th) date in each calendar month (or, where
such day is not a Business Day, the next Business Day thereafter), on which
Heineken UK carries out payment processing runs.

 

3

 

 

  “Potential Event of Default” has the meaning given to it in the Loan
Agreement;         “Price(s)” means the prices for the Products as set out in
Schedule 1 to this Agreement as may be amended from time to time in accordance
with Clause 8;         “Product” means Kingfisher beer, as more particularly set
out in Schedule 1 to this Agreement and as may be amended from time to time;    
    “Recipe(s)” means the list of ingredients and agreed manufacturing process
for the Product as provided by KBE to Heineken UK on or around the Commencement
Date;         “Review Date” has the meaning given to it in Clause 8.4;        
“Royalty” has the meaning given to it in Clause 4.4;         [ * ] [ * ]        
“Specifications” means the product specifications and details as to the method
of production and also the packaging of the Product and the quality procedures
and performance standards relating to the Product as agreed between the parties
from time to time;         “Star Pubs and Bars Estate” means the tenanted pub
estate in the United Kingdom that is owned, operated or managed by Heineken UK,
its subsidiaries or holding company (as the case may be);         “Term” means
the term of this Agreement as set out in Clause 2.1;         “Trade Marks” means
the trade marks which subsist in the Products, Recipes and Specifications, as
more particularly set out in Schedule 4;         “Ullage Policy” Means the
Heineken UK standard ullage policy as more particularly set out in Schedule 3;  
      “United Kingdom” means England, Wales, Scotland and Northern Ireland;    
    “VAT” means value added tax as provided for in the Value Added Tax Act 1994
and legislation (whether delegated or otherwise) supplemental thereto; and      
  “Volume Forecasts” shall have the meaning given to it in Clause 6.1;

 

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 



4

 



 

1.2In this Agreement:-

 

  1.2.1the singular includes the plural and vice versa;

 

  1.2.2references to gender include references to all genders;

 

  1.2.3unless otherwise stated, references to sub-Clauses, Clauses and to the
Schedules are to sub-Clauses, Clauses and the Schedules to this Agreement;

 

  1.2.4the Clause headings are for reference only and shall not affect the
construction or interpretation of this Agreement;

 

  1.2.5the Schedules annexed hereto are incorporated into and form part of this
Agreement;

 

1.2.6  “subsidiary” and “holding company” shall have the meanings given to them
in section 1159 of the Companies Act 2006; and

 

  1.2.7references to statutes, any statutory instrument, regulation or order
shall be construed as a reference to such statute, statutory instrument,
regulation or order as amended or re-enacted from time to time.

 

1.3In this Agreement, except where the context otherwise requires, any reference
to:-

 

  1.3.1another agreement or any deed or other instrument or document shall be
construed as a reference to that other agreement, deed or other instrument or
document as the same may have been, or may from time to time be, amended,
varied, supplemented or novated;

 

  1.3.2a “day” means a period of 24 hours (or such other number of hours as may
be relevant in the case of changes for daylight saving) ending at 12.00
midnight;

 

  1.3.3the words “include” or “including” are to be construed as meaning without
limitation;

 

  1.3.4a “month” means a calendar month; and

 

  1.3.5a “person” includes any individual, partnership, firm, company,
corporation, joint venture, trust, association, organisation or other entity, in
each case whether or not having a separate legal personality.

 

5

 

 

2.Term

 

2.1This Agreement is effective from the Commencement Date, with the exception of
Clause 3.4 which shall apply from the Agreement Date, and shall continue for a
period of five (5) years whereupon it shall automatically terminate, unless
terminated earlier in accordance with Clause 18.

 

3.Appointment

 

3.1Heineken UK is exclusively appointed to manufacture, package and distribute
the Product for sale in the United Kingdom and to manufacture and package the
Product for export by KBE to Europe (not including Germany) on the terms set out
in this Agreement.

 

3.2Heineken UK has the right to manufacture and package the Product at any
brewery site in the United Kingdom as nominated by Heineken UK.

 

3.3Heineken UK, or its nominated distributor, shall:

 

3.3.1manufacture the liquid for the Product to the Recipes, materially in
accordance with the Specifications; and

 

3.3.2package the Product materially in accordance with the Specifications.

 

3.4The parties acknowledge and agree that a number of trial brews will be
required to be undertaken by Heineken UK or its Agent prior to the Commencement
Date in order to finalise and agree the Recipe. The parties have agreed that
each trial brew will incur a cost of £[ * ] for which KBE shall be liable and
that there will be an additional cost per batch to KBE to tanker and destroy
product off site in the event that a trial brew is unsuccessful. In addition,
sample bottles used for consumer research as part of the trial brews shall be
charged to KBE at a cost of £[ * ] (not including courier costs) per ten cases
of Product. KBE shall be liable for any and all costs associated with the trial
brews and KBE shall, on receipt of an invoice from Heineken UK, make payment to
Heineken UK within [ * ] days of the date of the relevant invoice.

 

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 



6

 

 

4.Sale of the Product by Heineken UK

 

4.1KBE acknowledges that Heineken UK shall be the sole and exclusive reseller of
the Product to the Modern Retail Customers. Heineken UK shall also have the
right to sell the Product to its Star Pubs and Bars Estate.

 

4.2KBE undertakes (on behalf of itself and each member of the KBE Group) (i)
that it shall refer any requests for Product from Modern Retail Customers
directly to Heineken UK; and (ii) except where KBE demonstrates to the
reasonable satisfaction of Heineken UK that it would conflict with any legally
binding obligation on KBE existing as at the Commencement Date, or any statutory
obligation applicable to KBE and coming into force after the Commencement Date,
then KBE will include in any agreement which it enters into for the supply of
the Product to a KBE Customer, a restriction on the KBE Customer not to actively
sell the Product to the Modern Retail Customers (in this case, and without
limitation, “actively selling” means approaching customers and does not include
responding to unsolicited requests or sales from general advertising and
promotions).

 

4.3Neither Heineken UK nor KBE or the KBE Customers shall be prohibited from
making passive sales of the Product to any person (that is to say, sale of
Products to customers made on an unsolicited basis).

 

4.4In consideration of the exclusivity granted to Heineken UK pursuant to Clause
4.1, Heineken UK shall pay KBE a royalty of £[ * ] per hectolitre (the
“Royalty”) on all Product sold by Heineken UK to HUK Customers only during the
Term.

 

4.5At the end of each calendar month, Heineken UK shall send KBE a report of
sales volumes by SKU in the preceding month for Product sold by Heineken UK to
HUK Customers only. Within 30 days after the end of each Contract Year, KBE
shall submit to Heineken UK an invoice for the total Royalty due in respect of
that Contract Year, by aggregating the sales volumes data supplied by Heineken
UK during that Contract Year. Heineken UK shall pay such invoice on the Payment
Processing Date immediately following the date falling [ * ] after the date of
receipt of the relevant invoice. Payments shall be made by BACS with cleared
funds to such account in the United Kingdom as KBE may nominate from time to
time.

 

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

7

 

 

4.6The Royalty shall be adjusted annually on the anniversary of the Commencement
Date by a percentage equal to the annual movement (expressed in percentage
terms) in [ * ] during the twelve (12) month period ending on 31st July in the
same year as the relevant anniversary of the Commencement Date.

 

4.7In addition to the sales volume data supplied by Heineken UK pursuant to
Clause 4.5, Heineken UK shall also send KBE a quarterly report comprising such
information and in such format as agreed between the parties.

 

4.8In the event that Heineken UK sells less than [ * ] hectolitres of the
Product in any Contract Year, KBE shall, on giving Heineken UK six (6) months’
notice, be entitled to withdraw the exclusivity granted to Heineken UK to sell
to the Modern Retail Customers pursuant to Clause 4.1, such exclusivity to be
withdrawn on the expiry of the six month notice period.

 

5.Sale of Product by KBE

 

5.1Heineken UK shall sell, and KBE shall purchase Product at the Prices set out
in Schedule 1 and in accordance with Clause 8 for re-sale to KBE Customers.

 

5.2Subject to Clause 7.1, Product purchased by KBE pursuant to Clause 5.1, shall
be delivered by Heineken UK, or its nominated distributor, to such Depot(s) as
agreed in advance between the parties.

 

5.3Heineken UK has agreed to provide tamper evident caps on kegged Product at
the rate of £[ * ] per hectolitre on each 50 litre keg and £[ * ] per hectolitre
on each 30 litre keg. These charges shall be added to the Prices for kegged
Product and KBE shall be liable to make payment there for in accordance with
Clause 9.1.

 

5.4In consideration of Heineken UK delivering Product to the Depot(s) on behalf
of KBE, KBE shall be liable to pay Heineken UK a distribution charge of £[ * ]
per hectolitre of Product delivered to the Depot(s) (the “Distribution Charge”),
which shall be increased annually in accordance with Clause 5.4. KBE shall pay
the Distribution Charge in accordance with Clause 9.1.

 

* CONFIDENTIAL PORTIONS OMITTED AND FIELD SEPARATELY WITH THE COMMISSION

 

8

 

 

5.5The Distribution Charge shall be increased annually by Heineken UK on the
anniversary of the Commencement Date by a percentage equal to the annual
movement (expressed in percentage terms) in [ * ] during the twelve (12) month
ending on 31st July in the same year as the relevant anniversary of the
Commencement Date.

 

6.Manufacturing and Forecast Volumes

 

6.1Heineken UK shall produce, and submit to KBE, a forecast of the Product it
anticipates it will require in order to satisfy the forecast demand and orders
from HUK Customers and KBE Customers, as follows (or as otherwise agreed between
the parties from time to time):

 

6.1.1[ * ] setting out the total forecasted volume demand for the forthcoming [
* ]; and    

6.1.2[ * ] setting out the total forecasted volume demand for the forthcoming [
* ],
  (together the “Volume Forecasts”).

 

6.2Within five (5) Business Days of receipt of the Volume Forecasts, KBE shall
review and discuss any changes that it wishes to make to the Volume Forecasts
with Heineken UK, and the Volume Forecasts may be adjusted accordingly by mutual
agreement. Once the Volume Forecasts have been finalised and agreed, KBE shall
sign off on the Volume Forecasts thereby demonstrating its agreement with the
Volume Forecasts.

 

6.3By signing off on the Volume Forecasts in accordance with Clause 6.2, KBE
acknowledges that the Volume Forecasts will form the basis on which Heineken UK
(acting in its complete discretion) shall plan its production to manufacture the
Product, and the parties agree that the first [ * ] of the Volume Forecasts
shall be fixed.

 

6.4In the event of unforecasted demand in excess of the Volume Forecasts,
Heineken UK shall be entitled at its sole discretion to reject purchase orders
submitted by KBE. In the event that the volume of Product actually sold is less
than the volume anticipated in the Volume Forecasts, the parties shall seek to
agree a plan to sell the Product before the Product breaches its minimum shelf
life. If the parties are unable to agree a plan to sell the Product, [ * ].

 

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

9

 

 

KBE acknowledges that Heineken UK will only manufacture the Product in minimum
weekly production runs of [ * ] hectoliters in respect of finished Product.
Accordingly, the parties shall use their respective best endeavours to ensure
that the orders are submitted and managed in such way so as to meet customer
demand and in production runs not less than the minimum amounts set out in this
clause 6.5. Nothing shall oblige Heineken UK to manufacture liquid for the
Product in volumes less than the minimum production run unless otherwise agreed.

 

6.5Subject to clause 6.4, KBE further acknowledges that the maximum increase in
manufacturing of the Product week on week is a doubling of the minimum
production runs set out above (for example, if one brew is carried out in week
one, two brews can be carried out in week two, and four brews can be carried out
in week four, and so on (if required due to customer demand)).

 

6.6Heineken UK shall procure (at its own cost) all the raw materials,
consumables and other materials used in the manufacture of the Product. Heineken
UK shall have the discretion as to which suppliers and in what quantities it
procures such raw materials, consumables or other materials.

 

6.7Should KBE wish to amend or alter the Recipe or the Specification or change
the SKU of the Product in any way, it will notify Heineken UK in writing of its
proposed changes. The parties shall meet in good faith to review and discuss the
proposed impact of the changes on Heineken UK’s or its Agent’s (as the case may
be) manufacture and packaging of the Product and, if appropriate, to review and
agree a change to the Price. If Heineken UK agrees to the relevant amendment or
alteration, then unless otherwise agreed between the parties, KBE shall be
liable for any and all costs incurred by Heineken UK or its Agent (as the case
may be) as a result thereof, which includes (but is not limited to) (i) any
wasted expenditure on raw materials, consumables and other materials which can
no longer be used by Heineken UK or its Agent (as the case may be) for the
purposes of manufacturing and/or packaging to the amended or altered Recipe,
Specification or SKU, and (ii) any capital investment costs to enable Heineken
UK or its Agent (as the case may be) to manufacture and package the Product in
accordance with the relevant amendment or alteration. For the avoidance of
doubt, nothing herein shall oblige Heineken UK to manufacture or package the
Product to an amended Recipe or Specification.

 

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

10

 

 

7.Ordering & Logistics

 

7.1KBE shall submit orders for the Product electronically to Heineken UK via
EDI. KBE shall submit orders on a day [ * ] for day [ * ] lead-time.

 

7.2Heineken UK (or its nominated distributor’s) vehicles shall deliver Product
purchased by KBE pursuant to this Agreement to the relevant Depot(s) on a day [
* ] for day [ * ] lead-time, provided that a purchase order must be placed no
later than 5pm at the latest on day [ * ] in order for delivery to be tendered
on day [ * ].

 

7.3KBE shall notify Heineken UK within 24 hours of delivery if it detects any
discrepancy in the quantity of the Product ordered. Any quantity discrepancies
not notified within 24 hours of delivery will be payable in full by KBE as per
Clause 5.1. In the event of an agreed discrepancy in any delivery, Heineken UK
shall:

 

7.3.1in respect of a short quantity of Product delivered, credit back the volume
of Product short delivered and Heineken UK (or its nominated distributor) shall
arrange with KBE for the shortfall of Product to be re-delivered and
re-invoiced; and

 

7.3.2in respect of an excess quantity of Product delivered, expect KBE to accept
and pay for the excess Product.

 

7.4In the event that the parties are in dispute over any invoice, discrepancy or
quantity or quality issue in relation to the Product the matter shall be
escalated to the Heineken UK Head of Brewing Operations and the KBE Operating
Director to discuss and agree a resolution to the matter.

 

8.Pricing

 

8.1Heineken UK will supply the Product to KBE at the Prices (as amended pursuant
to this Clause 8) during the Term, in consideration for payment of such Prices
by KBE in accordance with Clause 9.

 

8.2On the Commencement Date, the Prices shall be increased by the same
percentage increase as the percentage increase (if any) in [ * ] during the
period commencing on 1st August 2012 and ending on 31st July 2013, and those
revised Prices shall apply from the Commencement Date until 31st December 2013.
Thereafter, the Prices shall be adjusted annually in accordance with Clauses 8.4
and 8.5 below.

 

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

11

 

 

8.3The parties agree that:

 

8.3.1the Price of packaged Product comprises a [ * ]% fixed cost element and a [
* ]% variable cost element (which reflects the cost of raw materials and
packaging materials); and

 

8.3.2the Price of kegged Product comprises a [ * ]% fixed cost element and a [ *
]% variable cost element (which reflects the cost of raw materials and packaging
materials).

 

8.4In respect of each of the packaged Product SKUs, the Price will be adjusted
annually by Heineken UK on 1st January in each Contract Year (the “Review Date”)
as follows:

 

8.4.1[ * ]% of the relevant Price shall be adjusted by a percentage equal to the
annual movement (expressed in percentage terms) in the [ * ] published by [ * ]
in the October immediately prior to the Review Date, showing [ * ] over the
previous 12 month period; and

 

8.4.2[ * ]% of the relevant Price shall be adjusted by a percentage equal to the
percentage movement in the cost of raw materials and packaging materials over
the 12 month period immediately prior to the Review Date.

 

8.5In respect of each of the kegged Product SKUs, the Prices will be adjusted
annually by Heineken UK on the Review Date as follows:

 

8.5.1[ * ]% of the relevant Price shall be adjusted by a percentage equal to the
annual movement (expressed in percentage terms) in the [ * ] published by [ * ]
in the November immediately prior to the Review Date, showing [ * ] over the
previous 12 month period; and

 

8.5.2[ * ]% of the relevant Price shall be adjusted by a percentage equal to the
percentage movement in cost of raw materials and packaging materials over the 12
month period immediately prior to the Review Date.

 

8.6All amounts payable pursuant to this Agreement are stated exclusive of VAT
and all other similar taxes and duties payable in respect of such payments. In
the event that VAT or duty shall be chargeable on any amounts payable by KBE,
then KBE shall in addition thereto, pay to Heineken UK such VAT and duty as may
be applicable thereon, provided that Heineken UK has provided KBE with a valid
VAT invoice. In the event that VAT or duty shall be chargeable on the Royalty,
then Heineken UK shall pay to KBE such VAT and duty as may be applicable
thereon, provided that KBE has provided Heineken UK with a valid VAT invoice.
Any increase in VAT or duty shall be passed on in full at the time of
implementation.

 

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

12

 

 

9.Payment

 

9.1Heineken UK shall invoice KBE for the Product delivered to the Depots, which
shall include the Distribution Charge payable and any additional charge for
tamper evident caps pursuant to Clause 5.3, at the end of the month for all
Product delivered to the Depots during that month. For example, all deliveries
of Product made by Heineken UK to the Depots in January shall be invoiced on or
around 31st January. KBE shall pay all such invoices within [ * ] days of the
date of the relevant invoice. Payments shall be made by BACS with cleared funds
to such account in the United Kingdom as Heineken UK may nominate from time to
time.

 

9.2In the event that either party fails to make payment of any invoice or part
thereof by the due date for payment thereof, the other party shall be entitled
to charge interest on any invoices outstanding after the due date for payment
until payment is made at the rate of 5% above the Bank of England base rate from
time to time.

 

9.3If KBE breaches this Agreement, or Heineken UK considers (acting reasonably)
that KBE’s financial or trading position is such that there is a reasonable risk
that KBE will not be able to make payment for any Product in accordance with the
terms of this Agreement or Heineken UK has reasonable concerns about KBE’s
solvency then Heineken UK reserves the right at any time and at its sole
discretion to amend or withdraw any or all of the payment terms and method of
payment.

 

10.Risk & Title

 

10.1Risk in the Product shall transfer to KBE at the point at which the Product
has been unloaded from Heineken UK (or its nominated distributor’s) vehicles at
the Depot.

 

10.2Title to the Product shall remain with Heineken UK until such time as the
Product has been paid for in full in cleared funds by KBE.

 

10.3Heineken shall retain title to all returnable containers (kegs or casks) in
which the Product is supplied from time to time.

 

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

13

 

 

11.Trade Marks

 

11.1KBE authorises and licenses Heineken UK on an exclusive basis to use the
Trade Marks for the purposes of manufacturing, packaging and selling the Product
in accordance with this Agreement. For the avoidance of doubt, this includes the
granting of an exclusive license to Heineken UK to brew the Product.

 

11.2KBE warrants that it has and will continue to have the full right and title
to license the Trade Marks to Heineken UK pursuant to Clause 11.1 during the
Term.

 

11.3Heineken UK acknowledges that United Breweries Limited, a company
incorporated in India and having its registered office at Level 3-5, UB Tower,
UB City 24, Vittal Mallya Road, Bangalore, 560001, India, are the owners of the
Trade Marks and that Heineken UK will not obtain or assert any right to any part
of them, except for the limited rights referred to above.

 

11.4Heineken UK shall not, without the written consent of KBE, use any of the
names, devices or logos applied by KBE to the Product, except for the purpose of
identifying the Product.

 

11.5KBE shall indemnify Heineken UK and/or its Agents (as the case may be) in
relation to any reasonable costs and expenses incurred as a result of any third
party actions brought against Heineken UK and/or its Agents (as the case may be)
in relation to their use of the Trade Marks and Heineken UK or its Agents shall
give KBE reasonable assistance and control of any such action.

 

11.6Heineken UK shall not, without the written consent of KBE, sell, dispose of
or describe the Product under or by reference to any name or description other
than the name or description applied to the Product by KBE.

 

14

 

 

12.Product Recall

 

12.1In the event that either party becomes aware of the existence of any quality
or technical problem or other issue relating to the Product which either creates
or is likely to give rise to a risk to the health or safety of Heineken UK
and/or KBE customers, consumers or users, the possibility of action by
enforcement authorities or a risk of adverse publicity or public dispute for
either party, the following provisions will apply:

 

12.1.1the party becoming aware of the problem will promptly notify the other by
email and/or telephone, and shall, as soon as practicable supply the other party
with such information as is in its possession relating to:

 

  (a)the identity, location and quantity of the Product involved;

 

  (b)relevant Product or packaging coding; and

 

  (c)any other matters which may be of assistance in tracing the Product or
identifying the cause of the problem.

 

  12.1.2Heineken UK, where so notified by KBE, and KBE, where so notified by
Heineken UK, shall take all such steps as are reasonable to mitigate the losses
which Heineken UK, or, as the case may be, KBE are reasonably likely to incur;

 

  12.1.3representatives of Heineken UK and KBE (each acting reasonably) will
meet as soon as is practicable after notification for the purposes of agreeing
measures to be taken to remedy or mitigate the problem and measures to inform
customers (and enforcement authorities where necessary) about any emerging
risks;

 

  12.1.4where appropriate, such measures may include the cessation of production
of the Product and/or the recall of Product and such cessation of production
and/or recall shall be carried out if:

 

  (a)it appears necessary in order to comply with statutory requirements; or

 

  (b)to mitigate the effect or potential effect on either party as is reasonably
required by either party and/or a party’s personal injury/product liability
insurers;

 

12.1.5  provided that Heineken UK shall always be entitled in its absolute
discretion to recall any Product pursuant to this Clause 12.1;

 

  12.1.6any recall under Clause 12 shall be organised by Heineken UK. KBE shall
provide Heineken UK with all information in its possession which may reasonably
be required in order to organise and carry out the recall.

 

13.Technical Services

 

13.1KBE acknowledges that Heineken UK has no obligation to provide technical
dispense services in respect of the Product or to customers purchasing the
Product from time to time.

 

15

 

 

14.Marketing Investment

 

14.1KBE shall be liable for all marketing investment to the Modern Retail
Customers, which investment shall be made entirely at KBE’s discretion, subject
to the amount of the marketing investment in any Contract Year not exceeding [ *
] in the relevant Contract Year. Heineken UK will be invoiced directly by the
Modern Retail Customers for any marketing investment during the Term and within
thirty (30) days after the end of each Contract Year, Heineken UK shall submit
to KBE an invoice for the amount of marketing investment that Heineken UK has
paid to the Modern Retail Customers during the relevant Contract Year. KBE shall
pay such invoice within [ * ] days of the date of the relevant invoice.

 

14.2Heineken UK shall pay for any marketing investment in the Star Pubs and Bars
Estate and for Heineken UK On Trade Customers.

 

15.Ullage

 

15.1Subject to Clause 15.2, the Ullage Policy shall apply to all Product sold by
Heineken UK and by KBE pursuant to this Agreement.

 

15.2KBE shall be responsible for collating and reporting all ullage claims
received from KBE Customers to Heineken UK. Heineken UK will then collect the
ullage from the relevant Depots in accordance with the Ullage Policy (for the
avoidance of doubt, Heineken UK will not collect ullage out with the United
Kingdom), and KBE shall be responsible for applying the credit decision in
accordance with the Ullage Policy.

 

16.Keg Balancing

 

16.1In relation to those KBE Customers who do not separately have a trading
account with Heineken UK, KBE shall be responsible for returning kegs to
Heineken UK which have been supplied on its behalf by Heineken UK, or its
nominated distributor, to those KBE Customers’ Depots. Heineken UK will
automatically count the number of kegs delivered to and collected by Heineken
UK’s nominated distributor from those KBE Customers, on KBE’s behalf, on a
quarterly basis.

 

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

16

 

 

16.2The difference between the number of kegs supplied to each KBE Customer, and
those returned will be that KBE Customer’s keg balance. Any negative keg balance
(arising because not all kegs delivered to the relevant KBE Customer have been
returned to Heineken UK through its nominated distributor) will give rise to a
charge of £[ * ] per keg (the “Keg Charge”). Heineken UK reserves the right to
levy the Keg Charge on KBE on a quarterly basis for each KBE Customer that has
returned fewer than [ * ]% of the kegs supplied by Heineken UK to that KBE
Customer. The Keg Charge will be applied to KBE’s trading account and shall be
paid by KBE within [ * ] days of the date of the relevant invoice.

 

16.3Any subsequent reduction in a KBE Customer’s keg balance (at each quarterly
review) shall result in a credit to KBE’s trading account of £[ * ] per keg.
Note that a positive keg balance can only be applied against an historical or a
future negative keg balance, otherwise no credit will be given for a positive
balance. Unless otherwise agreed, only keg movements after the date of signing
of this Agreement will be recorded.

 

16.4For the avoidance of any doubt, the provisions of this Clause 16 shall only
apply to kegged Product supplied to KBE Customers who do not have a direct
trading relationship with Heineken UK.

 

17.Assignment & Sub-Contracting

 

17.1Save as set out in Clause 17.2, none of the rights, duties, or obligations
under this Agreement may be assigned, delegated, transferred or sub-contracted
by either party without the other party’s prior written consent, such consent
not to be unreasonably withheld.

 

17.2KBE acknowledges and accepts that Heineken UK will sub-contract distribution
of the Product manufactured under this Agreement to its nominated distributor
from time to time and that Heineken UK may appoint an Agent to manufacture and
package the Product under Heineken UK’s supervision.

 

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

17

 

 

18.Termination

 

18.1Either party shall be entitled to terminate this Agreement immediately in
the event of:

 

  18.1.1a material breach of this Agreement by the other party which, having
been notified to that party, goes unremedied for a period of 30 days or more; or

 

18.1.2the other party (i) voluntarily or involuntarily enters a bankruptcy,
insolvency or similar proceeding; (ii) passes a resolution for winding up its
business or a court of competent jurisdiction makes an order to that effect
(other than for the purpose of amalgamation or restructuring) or (iii) a
receiver is appointed in respect of substantially all of its assets.

 

18.2Heineken UK shall be entitled to terminate this Agreement:

 

18.2.1on thirty (30) days’ notice on the occurrence of a change of control or
ownership of KBE after the date of this Agreement, where Heineken UK considers
such change of control shall have a material adverse effect on Heineken UK
PROVIDED THAT such notice of termination is served within six (6) calendar
months of the date that Heineken UK became aware of the change of control or
ownership; or

 

18.2.2immediately on notice to KBE in the event that an Event of Default or a
Potential Event of Default occurs under the Loan Agreement and such has not been
rectified within 30 days of the occurrence of the Event of Default or Potential
Event of Default.

 

19.Consequences of Termination

 

19.1On expiry or termination of this Agreement for any reason and subject to any
express provisions set out elsewhere in this Agreement:

 

19.1.1all outstanding sums payable by either party shall immediately become due
and payable to the other party;

 

19.1.2all rights and licences granted under this Agreement shall cease;

 

19.1.3subject to Clause 19.1.4 below, Heineken UK and its Agents shall cease all
use of the Trade Marks;

 

19.1.4Heineken UK shall, for a period of 180 days after the date of termination,
have the right to dispose of all stocks of Product in its or its Agents’
possession and all Product in the course of manufacture at the date of
termination, provided that the Royalty payable by Heineken UK is paid to KBE in
accordance with Clause 4.4 on receipt by Heineken UK of a valid invoice in
respect of the Product disposed of pursuant to this Clause 19.1.4.

 

18

 

 

19.2Subject to Clause 19.3, in the event that this Agreement is terminated early
by Heineken UK pursuant to Clause 18 above, Heineken UK may by written notice to
KBE exercise its right to the exclusive licence pursuant to the Heineken
Sub-licence Agreement.

 

19.3Subject to the Facility under the Loan Agreement having been fully repaid by
KBE to Heineken UK as at the date of termination of this Agreement, the parties
shall meet to discuss and consider alternative security arrangements to the
Heineken Sub-licence Agreement. For the avoidance of doubt, nothing shall oblige
Heineken UK to accept an alternative security arrangement pursuant to this
Clause 19.3 and Heineken UK reserves the right at all times to exercise its
right to the exclusive licence under the Heineken Sub-licence Agreement in
accordance with Clause 19.2.

 

19.4The expiry or termination of this Agreement, for any reason, shall not
affect any provision of this Agreement that is expressed to survive or operate
in the event of expiry or termination and shall be without prejudice to the
provisions of this Clause 19and to any rights of either party which may have
accrued by, at or up to the date of such expiry or termination.

 

20.Standard Terms and Conditions

 

The Heineken UK Limited Standard Terms and Conditions of Sale (as set out in
Schedule 5) will apply to the supply of Product under this Agreement. Where
there is a conflict between the Standard Terms and Conditions of Sale and this
Agreement, this Agreement will prevail.

 

19

 

 

21.Force Majeure

 

21.1Any delay in or failure by either party hereto in performance hereunder
shall be excused if and to the extent that such delay or failure is caused by
occurrences beyond such party’s control including but not limited to, acts of
God, decrees or restraints of government, strikes, labour disputes, war, fire,
riot, sabotage, terrorism and any other cause or causes whether similar or
dissimilar to those already specified which cannot be controlled by such party.
Such performance shall be so excused for the period during which such inability
of the party to perform is so caused but for no longer period and shall be
remedied as far as possible with all reasonable despatch. Any time period for
performance shall be extended by a period equal to duration to any period during
which such performance is excused by this Clause.

 

22.Confidentiality

 

22.1Each of the parties agrees to keep the terms of this Agreement and of any
information exchanged between the parties in the course of this Agreement (in
whatever form and including materials, notes, or papers in whatever form derived
from such information) (“Confidential Information”) strictly confidential and
shall not divulge any Confidential Information to any other person, except to
its employees, licensees and/or Agents engaged in the production, marketing
(including advertising) and distribution of the Product to whom it shall be
essential to disclose the same.

 

22.2Nothing in Clause 22.1 shall restrict the disclosure of any Confidential
Information:

 

22.2.1which has entered into the public domain (other than by breach of a party
to this Agreement);

 

22.2.2which comes into the possession of a party independently provided that
such information has come into the possession of that party in circumstances of
good faith; or

 

22.2.3which is required to be disclosed by law, regulation, any competent court,
governmental or regulatory authority pursuant to the rules of any stock
exchange.

 

20

 

 

23.Entire Agreement

 

23.1This Agreement and the Schedules annexed hereto constitute the entire
understanding between the parties with respect to the subject matter hereof and
supersedes any previous understandings, arrangements, representations,
negotiations or agreements previously entered into between the parties. Provided
that nothing in this Clause 23shall have effect to exclude the liability of
either party for fraud or fraudulent misrepresentation.

 

24.Waiver

 

24.1Subject to Clause 24.2, failure, delay or neglect by either party to enforce
at any time any provision of this Agreement shall not be construed nor shall be
deemed to be a waiver of that party’s rights hereunder nor in any way affect the
validity of the whole or any part of this Agreement nor prejudice the party’s
rights to take subsequent action.

 

24.2Either party shall be entitled by notice in writing to the other party to
waive its rights under this Agreement.

 

25.Severability

 

25.1If any provision of this Agreement is declared to be void or unenforceable
by any judicial or administrative authority in any jurisdiction in which this
Agreement is effective, such provision will be deemed to be severable and the
parties shall each use their reasonable endeavours in good faith to modify this
Agreement so that the intent of this Agreement can be legally carried out.

 

26.Notices

 

26.1Any notice, consent, confirmation or other information required or
authorised by this Agreement to be given by either party to the other may be
given by hand or sent by first class recorded delivery post to the other party
at the address specified in this Agreement or such other address as may from
time to time be notified in writing to the party giving such notice or other
communication by the party to whom such notice or other communication is given.

 

26.2Notices shall be deemed given, in the case of notice given by hand, when
given, and in the case of notice given by recorded delivery post, two Business
Days after the date of posting.

 

21

 

 

27.Contracts (Rights of Third parties)

 

27.1A person who is not party to this Agreement shall have no rights under the
Contracts (Rights of Third parties) Act 1999 to enforce any terms of this
Agreement. This Clause does not affect any right or remedy of any person which
exists or is available otherwise than pursuant to that Act.

 

28.Disclaimer of Agency and Partnership

 

28.1This Agreement shall not, unless expressly agreed otherwise, constitute
either party as an agent of the other. The parties hereto are independent
contractors and shall have no power, nor will either of the parties represent
that either has any power, to bind the other party or to assume or to create any
obligation or responsibility, express or implied, on behalf of the other party
or in the other party’s name.

 

28.2Nothing in this Agreement shall be construed as creating any relationship of
partnership between the parties hereto.

 

29.Variation

 

29.1This Agreement shall not be amended and no variation to its terms shall be
effective unless such amendment or variation is in writing and is signed by or
on behalf of each of the parties.

 

30.Counterparts

 

30.1This Agreement may be executed in any number of counterparts, each of which
so executed shall be an original, but together shall constitute one and the same
instrument.

 

31.Governing Law

 

31.1This Agreement shall be governed by and construed in accordance with the law
of England & Wales and the parties hereby submit to the exclusive jurisdiction
of the courts in England & Wales.

 

22

 

 

Schedule 1

 

Product and Prices per unit

 

SKUs and exclusive of VAT and Duty unless otherwise stated

 

SKU  Price per unit   Duty   Duty and Price                Kingfisher 50litre
keg  £[ * ]   £45.89   £[ * ]                 Kingfisher 30litre keg  £[ * ]  
£27.53   £[ * ]                   Kingfisher 24 x 330ml  £[ * ]   £7.27   £[ *
]                   Kingfisher 12 x 500ml  £[ * ]   £5.51   £[ * ]              
    Kingfisher 12 x 660ml  £[ * ]   £7.27   £[ * ]                   Kingfisher
(4 x 6) x 330ml  £[ * ]   £7.27   £[ * ] 

 

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

23

 

 

Schedule 2

 

Modern Retail Customers

 

  ●[ * ]

 

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

24

 

 

Schedule 3

 

Ullage Policy

 

Product / Container Fault Reporting

 

Upon contacting your product quality contact point the following Information
will be required;

 

  ●Outlet account name and number.   ●The best before date of the product (as
detailed on the container label)   ●The nature of the problem (please see fault
descriptions below)   ●The brand.   ●The container size.   ●The container
Racking Code (as detailed on the container label)

 

Recognised product and dispense fault descriptions ~

Cloudy

Flat

Head Retention

Palate

Fobbing

Product Recall

Leaking Container / Extractor Fault

Leaking Cask

Short Fill

No Label

Overage – No Credit

 

Technician Visits ~

 

In the interests of customer service and product quality at the point a fault is
reported Heineken UK reserve the right to arrange a Technical Services visit to
your premises.

 

If a technician visits the outlet and is unable to restore the product to
satisfactory condition he will either destroy the contents in the outlet in
accordance with Customs or Excise regulations or arrange for the uplift of the
product where destroy on site facilities are not available. Samples may be taken
and the container will be weighed to determine if it meets our minimum volume
criteria. Details of the container will be recorded and transferred through to
Heineken UK Trade Quality dept to determine creditworthiness of the product.

 

Product Quality Samples may be taken prior to destruction in accordance with
Customs and Excise regulations.

 

If a technician does not visit the outlet arrangements will be made to uplift
the container from the premises. Our “Heineken UK Trade Quality” department will
arrange for an uplift tag/label to be delivered direct to the outlet either by
post or with the driver when collection of the keg is due for uplift and ask
that you attach this to the container/s in question as soon as it is received.

 

25

 

 

PLEASE NOTE IT IS THE CUSTOMERS RESPONSIBILITY TO SEAL ANY CASK RETURNS WITH
BUNGS AND PEGS TO AVOID PRODUCT LOSS IN TRANSIT, WHICH COULD AFFECT THE CREDIT
DECISION

 

Ullage Container Uplift ~

 

Heineken UK delivery crews will check the uplift documentation details against
the actual container/s requested for collection and obtain the customers
signature. Once the container is returned to the Heineken UK depot, the
container will be checked and weighed to;

 

1.Verify the accuracy of data previously reported with any discrepancies being
reported back through the recognised channel, and 2.Determine the contents of
the container.

 

Credit Criteria ~

 

Subject to the following conditions being met, credit for the full nominal
contents of the container will be given.

 

1.Product should not be on sale beyond its best before date. 2.Product should be
reported as faulty prior to the expiry of its best before date. 3.Product should
not be mismanaged, diluted or adulterated. 4.The keg or cask racking label must
be present. 5.There should be no sign of tampering with the container or spear.
6.The volume of product in the container meets our Minimum Contents Criteria.

 

In addition credit for the full nominal contents of the container will be given,
without consideration of the minimum contents criteria, in the following
circumstances;

 

1.The container is reported faulty at the time of delivery (e.g. a missing seal
/ label etc.) 2.There is acknowledged production fault associated with the
product. 3.The container is leaking. 4.The container has an extractor fault and
cannot be broached.

 

Credit is not considered under the Returned Beer Policy where ~

 

1.The product is below the minimum contents allowed. 2.The container label is
not intact or illegible. 3.The best before date has expired 4.The product
integrity has been compromised (this is determined by a container sample having
been taken and failing to meet the specific product criteria.)

 

Minimum Contents Criteria ~

 

Credit will normally be given on the full nominal contents of the container if
the product has been stored and dispensed in a manner so as not to affect the
quality and standard of the product and the reported date is prior to the best
before date. Credit will only be given providing that the following minimum
quantities are returned:

 

  20 Ltr = [ * ] Ltr Minimum.   30 Ltr = [ * ] Ltr Minimum.   41 Ltr (9 Gal) = [
* ] Ltr Minimum.   45 Ltr (10 Gal) = [ * ] Ltr Minimum.   50 Ltr (11 Gal) = [ *
] Ltr Minimum.   82 Ltr (18 Gal) = [ * ] Ltr Minimum.   100Ltr (22 Gal) = [ * ]
Ltr Minimum.

 

Credit will only be given if less than [ * ] gallons / [ * ] litres have been
removed from the container, regardless of size.

 

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

26

 

 

The minimum contents policy is designed specifically to identify product quality
issues as quickly as possible and so limit potential losses.

 

Product Adulteration ~

 

Following the completion of analysis at our laboratory if a sample is
subsequently found not to be creditworthy Heineken UK will notify the customer
and process a reversal of the credit against the individual account.

 

Product Management ~

 

Filtering back damages product quality and contravenes legislation. Evidence of
such a practice will result in a nil credit decision.

 

There are a number of Customer key actions required to ensure that beers are
served and maintained in a quality condition;

 

●Maintain air temperature at 12c +/- 2c ●Allow stock 48hrs acclimatisation in
the cellar before use. ●Rotate stock by age and sell within best before date.
●Store in a clean and hygienic environment. Ensure the cellar has hot and cold
water supply as well as adequate drainage facilities. Do not keep animals or
chemicals in the cellar. ●Dispense beer as per Heineken UK quality standards,
using correct tap at the recommended temperature and speed. ●Ensure the
appropriate gas is used to dispense the beer. ●Clean equipment and lines at
least every 7 days, using the recommended detergents, strength and soak time.
●Rinse nozzles and sparklers daily and leave to soak in clean water or soda
water between trading sessions. ●Do not tamper with, or remove spears from kegs.
●Do not filter back (autovacs are not approved on the grounds of hygiene).

 

27

 

 

Schedule 4

 

Trade Marks

 

[image002.jpg]

   

[image004.jpg] 

 

28

 

 

Schedule 5

 

HEINEKEN UK LIMITED

 

Terms and Conditions of Sale

 

1Basis of Sale

 

1.1These are the terms of our contract with you. Any terms and conditions
proposed by you or which you may purport to apply under any purchase order or
confirmation of order are expressly excluded. The signing or acceptance of any
of your documentation by any of our employees or agents shall not modify these
terms or form part of any contract between you and us.

 

1.2All descriptions and illustrations contained in our advertisements and other
sales literature are intended merely to present a general impression of the
goods described in them and nothing contained in them shall form part of this
contract (save that no liability for fraudulent misrepresentation is excluded by
this provision).

 

1.3These terms of sale should be read in conjunction with our Trading Policy
documents (including, but not limited to our Ullage Policy and Quality Policy),
which we issue from time to time and which also form part of this contract.

 

1.4These terms of sale cover the supply of goods by us across all routes to
market including the on trade, off trade and wholesale. Accordingly, some of
these terms of sale may not apply to your route to market of the products
purchased.

 

2.Orders, Delivery and Returns

 

2.1All orders shall be deemed to be an offer by you to purchase goods pursuant
to these terms and conditions of sale. No order shall be binding on us, until it
is accepted over the telephone or by electronic communication by one of our
authorised representatives or confirmed in writing by us.

 

2.2We shall not be liable for any loss or damage whatsoever arising as a result
of failure to deliver goods by any particular date provided that we use all
reasonable endeavours to deliver the goods within a reasonable timescale. We may
deliver the goods by installments.

 

2.3We do not sell goods on a “sale or return” basis.

 

2.4Our Quality Policy (issued from time to time) applies to any valid claims
relating to the quality of the goods supplied.

 

2.5A deposit may be charged by us on returnable Containers which will be
credited to your account on their prompt return in good condition. Any credit
given may differ from the quantities shown on the customer copy of the delivery
note. We also reserve the right to charge at replacement cost where a Container
is not returned to us, or to levy a charge (equal to the replacement cost less
the scrap value of the Container) where a Container is returned to us damaged
(such damage occurring whilst the container is at your risk).

 

2.6We reserve the right to make an additional charge if you request any
unscheduled delivery or emergency delivery.

 

2.7In relation to the supply of wine, Vintages will follow on, unless we advise
you otherwise. Where vintages are stroked (e.g. 2002/3) it is anticipated that
stocks of the older vintage will run out during the life of our price list. The
younger vintage will follow on at the same price.

 

2.8References in our price list to container sizes expressed in terms of
“halves” or “quarters” are standard industry expressions and are not necessarily
arithmetically relative to the contents of the corresponding sizes of “bottles”.

 

29

 

 

3.Storage, Handling and Resale of Goods

 

3.1You shall take all reasonable steps, and shall use your reasonable endeavours
to procure that your own customers take all reasonable steps, to preserve the
quality of the goods and any bottles, cases, canisters, kegs, casks, crates,
pallets or other returnable containers and packaging (“Containers”) from the
time of delivery until dispensed to the ultimate consumer. This includes, but is
not limited to:

 

3.1.1storing the goods and Containers in clean, sound and dry premises, out of
direct sunlight and within appropriate temperatures and other ambient
conditions;

 

3.1.2transporting the goods and Containers carefully and in suitably adapted
vehicles;

 

3.1.3implementing proper stock rotation procedures to ensure that the goods with
the earlier “Best Before” date are delivered and used first (but not selling
goods which are past their “Best Before” date);

 

3.1.4avoiding the stock-piling of perishable goods;

 

3.1.5minimising, so far as is possible, the time elapsing between delivery and
onward sale of perishable goods; and

 

3.1.6observing any guidelines issued by us concerning the storage, temperature
and method of dispensing to the ultimate consumer.

 

3.2Title to the Containers shall remain vested in us or our nominated
subcontractor from time to time.

 

3.3You shall allow us reasonable access to your premises and facilities where
the goods or Containers are stored and handled (and shall, upon reasonable
request, provide us with reasonable details of your own customers and ensure
that they allow us reasonable access to their premises and facilities), so we
can check compliance with these terms.

 

3.4You shall co-operate fully with us in the event of a recall of the goods or
Containers and you shall provide such co-operation and assistance as we may
reasonably request in order to comply with applicable legal requirements
relating to the goods or Containers or any part of them.

 

3.5You shall ensure, and shall use reasonable endeavours to procure that your
customers ensure, that the goods remain in the original Containers in which they
are supplied, until sold or dispensed to the ultimate consumer (this does not
apply to tank beers) and that any markings (including any trade marks), numbers
or references indicated on the Containers are not covered, defaced, altered or
erased.

 

3.6We may notify you that goods will be delivered to you on returnable pallets.
If we do, you accept that property in such pallets shall remain with us and you
agree to return the pallets to us on a “like for like” basis at your own cost.
We reserve the right to charge you for any pallets not returned, or for pallets
which are returned damaged.

 

3.7Subject to mandatory laws, you shall not, and shall procure that your
customers shall not, without our prior written consent:

 

3.7.1use any of the names, devices or logos applied by us to any of the goods,
except for the purpose of identifying and promoting the goods in a manner which
is acceptable to us; or

 

3.7.2sell, dispose of or describe the goods under or by reference to any name or
description other than the name or description applied by us.

 

3.8The residual contents of any Containers which are collected for return to us
(or our contractor) for refilling and/ or cleaning will become our property from
the time they are collected, without any further payment by us. You will have no
further rights in those residual contents. This does not affect our Ullage
Policy.

 

30

 

 

3.9We may (at our discretion) print bar codes on the goods, in accordance with
the rules of the Article Numbering Association. We shall not be liable to you in
the event of any omission or error in such bar codes.

 

4.Prices

 

4.1The prices charged for goods will be those applied by us on the date of
acceptance of your order.

 

4.2Any increases in rates of duty or other taxes or increases in price which are
out with our control will be passed on immediately in full. In the event of any
such change, orders received but not delivered at the date of such change will
be fulfilled at the revised prices.

 

4.3All prices quoted are exclusive of Value Added Tax, unless otherwise stated.
In the event that we supply goods to you under bond you shall ensure that you
fulfill your excise obligations under the relevant regulations published by HM
Revenue & Customs from time to time.

 

4.4The prices quoted for goods are inclusive of carriage, (unless expressly
agreed to and stated as otherwise) to U.K. mainland premises, excluding Northern
Ireland, Scottish Islands, Isle of Man, Channel Islands and Isles of Scilly. We
reserve the right to charge for any deliveries which we believe (acting
reasonably) cost significantly more than our average cost to deliver. For the
avoidance of doubt, if goods are supplied to premises out with the UK,
additional costs may be passed on to you, including (where appropriate) any rise
in cost due to currency fluctuations.

 

4.5We operate a keg surcharge scheme whereby we will levy a charge on draught
products supplied in small volume Containers. We reserve the right to amend the
level of keg surcharges and/or introduce new Container sizes into the scheme
from time to time at our absolute discretion. We will communicate all keg
surcharges and any changes in keg surcharges to you from time to time. All
prices quoted are exclusive of keg surcharges unless otherwise stated.

 

5.Payment

 

5.1You shall make payment to us in cleared funds within such period or on such
date as we shall specify to you from time to time (the “due date”). If we do not
give you a specific date then payment is due within 28 days of the date of
invoice.

 

5.2Failure to pay any amount due to us, or any other Heineken UK Group Companies
(as defined below) by the due date or any circumstances which give us reasonable
concerns about your solvency, shall entitle us to suspend delivery of any
undelivered orders. The time for payment for the goods shall be of the essence
of the contract.

 

5.3Heineken UK Group Companies means Heineken UK Limited, any direct or indirect
holding or subsidiary undertakings of Heineken UK Limited or any direct or
indirect subsidiary of such holding company, and other undertakings in which
Heineken UK Limited has a direct or indirect interest, as defined by the
Companies Act.

 

5.4We reserve the right at any time, at our sole discretion, to amend or
withdraw any or all of the (i) payment terms, (ii) credit limit and (iii) method
of payment.

 

5.5In the event of your breach of our contract with you, or any concerns we may
reasonably have about any of the events listed in clause 10 applying to you, we
reserve the right to amend or withdraw any or all of the payment terms, credit
limit or method of payment.

 

5.6We may endeavour to procure credit insurance in order to cover any credit
risk associated the extension of credit to you. In the event that we have such
cover which is subsequently revoked, withdrawn or reduced by our insurer, we
reserve the right to amend or withdraw any or all of the payment terms, credit
limit or method of payment.

 

5.7If payment is not made by the due date, we reserve the right to claim
interest at the rate prescribed from time to time under the Late Payment of
Commercial Debts (Interest) Act 1998 until payment is received by us in cleared
funds.

 

31

 

 

5.8In the event of any cheques or direct debits being dishonoured, a charge of
£25.00 excluding VAT (or such other reasonable sum as we may from time to time
advise you) will be made on your account to cover bank and administrative costs.
We also reserve the right to make a reasonable administration charge for any
copy invoice/ statements requested by you.

 

5.9If you refuse to accept a delivery, for whatever reason, we reserve the
right, in addition to a reasonable administration charge and any other claim we
may have, to charge you the cost of carriage both to and from your premises.

 

6.Dispense Equipment

 

6.1All raising, dispense and other equipment (“equipment”) supplied by us (or
our subcontractor) shall remain our property (or the property of other companies
with whom we have contracted), but the equipment shall be at your risk while on
your premises or under your custody or control. You are to insure the equipment
whilst it is at your risk, such insurance to be sufficient to cover all costs
required to effect the replacement or repair (including but not limited to
labour costs). For the avoidance of doubt, we shall not be responsible for the
provision and maintenance of any cellar cooling equipment.

 

6.2The equipment must be used only with goods and Containers supplied to you by
us (or our subcontractor) and must be used in accordance with our instructions
(or those of our subcontractor) and remain strictly as installed by our
representative (or our subcontractor). The equipment must not be moved to a
different location or tampered with.

 

6.3You will allow us (or our subcontractor) or our representative access for
maintenance or removal of the equipment and for auditing purposes at all
reasonable times. You shall ensure that the equipment supplied to you is
properly maintained and is returned to us (or our subcontractor) on demand at
any time and, in any event, when no longer used by you with our goods.

 

6.4In the event that you use such equipment to dispense products other than our
owned or licensed brands, we reserve the right to either:

 

  6.4.1remove the equipment from your premises; or

 

6.4.2charge you for use of equipment for as long as you dispense other brands
through it; or

 

6.4.3to sell the equipment to you at a price at which we (or our nominated
contractor) may agree with you.

 

6.5Where clauses 6.4.1 or 6.4.2 apply, you must arrange for all references to
any of our trade marks to be removed from such equipment prior to use in
connection with products other than our own.

 

6.6In the event that the equipment requires maintenance, repair or replacement
otherwise than in the ordinary course and excluding normal wear and tear, we
retain our right and that of our subcontractors’ to charge you for such
maintenance, repair and/or replacement costs. Notwithstanding the terms of this
clause 6, we shall be entitled (at our discretion unless agreed otherwise with
you) to levy a reasonable charge to cover our costs in maintaining the
equipment.

 

6.7If you are wholesaling our products then you must ensure that the terms of
this clause 6 are replicated in your terms and conditions with your customer.

 

If you are wholesaling our products, you shall provide us with reasonable data
for the outlets and products supplied to support the placement and maintenance
of equipment and facilitate quality checking of our products in trade.

 

7.Risk and Retention of Title

 

7.1Risk of damage to or loss of the goods and Containers shall pass to you at
the time of delivery or, if you wrongfully fail to take delivery of the goods,
at the time when we tendered delivery of the goods.

 

32

 

 

7.2The property in the goods (but not in any Containers) shall pass to you only
when we have received from you payment of:

 

7.2.1all amounts owing in respect of these goods; and

 

7.2.2all other amounts then due and owing from you to us or any other Heineken
UK Group Companies whether or not under this contract.

 

7.3Until the property in the goods passes to you, you shall hold the goods as
our fiduciary agent and bailee, you shall keep the goods separate from your own
goods and third party goods and the goods shall be properly stored, protected
and insured (in an amount which is not less than the price payable to us) and
identified as our property.

 

7.4Until the property in the goods passes to you, (subject to the provisions of
condition 7.5) you shall be entitled to resell or use the goods in the ordinary
course of your business, but shall account to us for the proceeds. You shall, to
the fullest practicable extent, keep all such proceeds separate from any of your
or third party monies or property and, in the case of tangible proceeds,
properly stored, protected and insured. Your power of sale referred to in this
clause shall automatically cease upon the occurrence of any of the events
referred to in condition 10.

 

7.5Until the property in the goods passes to you (and provided the goods are
still in existence and have not been resold), we may require you to deliver the
goods to us. If you fail to do so, we (or our representatives) may enter your
premises (with or without vehicles) or any third party premises where the goods
are stored and repossess the goods and we (or our subcontractors) may do this at
any time in order to repossess the Containers.

 

7.6You shall not be entitled to pledge or charge by way of security any of the
goods, Containers and equipment which remain our property, but if you do so or
purport to do so, all money owing by you to us shall become immediately due and
payable, and we shall have the right to recover our Containers and equipment.

 

7.7The rights and remedies conferred to us by this clause 7 are in addition to
and shall not in any way limit our other rights and in particular (but without
limitation) our right to sue for the price of the goods (even if property in the
goods has not passed) and to recover our Containers.

 

7.8In the case of goods delivered to Scotland, references in clause 7.3 to
“bailee” shall be deemed to be “trustee”.

 

8.Claims

 

Upon delivery, all goods should be examined and signed for with a clear
signature and any loss or damages entered upon the delivery note and the
carriers notified in writing on the same day. We shall be entitled to treat any
signature obtained in good faith as binding you. Claims cannot be entertained
once goods have been signed for (unless the defect was not apparent until
sampling). In respect of the non-delivery of goods for which an invoice has been
raised, any claim must be made in writing to us within five days of the date of
the invoice. Any claim in respect of incorrect pricing must be made in writing
to us within fourteen days of the date of the invoice.

 

9.Liability

 

9.1Our liability in the event of a valid claim relating to the goods or
Containers or our breach of this contract or our negligence or breach of any
duty will be limited to (a) the replacement of the goods or a refund of the
price of the relevant goods plus (b) if physical damage to your property has
been caused by us supplying defective goods or Containers (“Property Damaging
Goods”), we will pay you such compensation as we may reasonably consider
appropriate, up to a maximum of £200 for each order fulfilled by us which
contained Property Damaging Goods. We shall have no further or other liability
to you.

 

9.2We shall not be liable to you or be deemed to be in breach of this contract
by reason of any delay in performing, or any failure to perform, any of our
obligations, if the delay or failure was due to any cause beyond our reasonable
control or due to your fault. This includes, but is not limited to, strikes,
lock-outs or other industrial actions or trade disputes (whether involving our
employees or those of a third party).

 

33

 

 

9.3We do not exclude any liability to you in respect of death or personal injury
caused by our negligence or fraud.

 

9.4You shall indemnify us against any third party claims, losses, damages,
expenses and costs we incur as a result of your negligence or any breach of this
contract by you.

 

10.Insolvency

 

10.1We may terminate this contract or suspend further deliveries under this
contract (without any liability to you) if:

 

10.1.1you become unable to pay your debts as they fall due; or you commence
negotiations with your creditors with a view to rescheduling any of your debts;
or you cease trading or announce your decision to do so; or the value of your
assets is less than your liabilities; or

 

10.1.2any steps are taken with a view to;

 

10.1.2.1appointing an administrator, receiver, administrative receiver,
liquidator, trustee or other similar officer in respect of you or your assets;

 

10.1.2.2enforcing payment of any of your debts or of any security you have
granted; or

 

10.1.2.3obtaining a moratorium in respect of your debts; or

 

10.1.3we believe that any of the events referred to in clauses 10.1.1 and 10.1.2
are reasonably likely to occur and we notify you accordingly.

 

10.2If we terminate this contract in accordance with this condition 10, the
price payable for any goods that have been delivered but not paid for shall
become immediately due and payable, regardless of any previous agreement or
arrangement to the contrary. Any exercise by us of our rights under this
condition 10 will not affect any of our other rights or remedies under this
contract.

 

11.Consumer orders

 

This term applies only if you are not a business but are a “consumer” within the
meaning of The Consumer Protection (Distance Selling) Regulations 2000. If,
after we have accepted an order from you, you wish to withdraw from this
contract then you may do so by informing us no later than 7 working days after
the date of delivery of the goods. If you notify us that you wish to cancel the
order, and we have already delivered the goods to you, then you must return the
goods to us at your own cost and risk. Provided that the goods are returned in
the same condition as when we supplied them to you, we shall reimburse all sums
paid by you for those goods less any reasonable costs of delivery.

 

12.Disclosure of Information and Data Protection

 

12.1We may give information and/or an opinion relating to you or your business
or the status of any account held with us (“Information”) to any credit
reference agency, bank, supplier or sub-contractor as we reasonably consider
appropriate. You authorise us to disclose Information to such persons and you
acknowledge that such Information may be used by other customers of such
persons, for purposes including, but not limited to, assessing applications for
credit by you and members of your household (if applicable) and for occasional
debt tracing and fraud prevention purposes.

 

12.2Additionally we may, subject to the provisions of the Consumer Credit Act
1974, seek Information from any credit reference agency, bank or other person.
You authorise us to obtain such Information.

 

12.3We comply with the Data Protection Act 1998 and any Information you provide
to us will be stored and processed by us in accordance with that Act. Please
note that any Information you provide to us represents your express consent to
disclose your Information to other Heineken UK Group Companies.

 

34

 

 

12.4We may use the Information to send you our promotional material. Please
advise us if you wish to stop receiving promotional material from us.

 

12.5By entering into this contract you agree and consent to the use of the
Information as set out above and for the purposes of our fulfilling our
obligations to you under this contract.

 

12.6You may access the Information by writing to our Data Protection
Administrator at our Registered Office Address. To protect your privacy and
security we may take reasonable steps to verify your identity before granting
access to Information or making any requested alterations.

 

12.7We are required to comply with money laundering legislation and regulations
designed to combat the laundering of the proceeds of crime. Deliveries will not
be made unless we have been provided with satisfactory evidence of your
identity, and in certain circumstances we may be required to notify the
appropriate authorities of issues relating to your affairs. We accept no
liability to you for any losses you incur as a result of any actions we require
to take as a result of such legislation and regulations.

 

13.Set-off

 

If you owe us, or any other Heineken UK Group Companies, any payment or other
liability, then we may set-off or withhold that amount from any sum which we, or
such other Heineken UK Group Companies, owe you. In other words, only the net
amount will be paid to you.

 

14.Waiver

 

No delay by either of us in exercising our rights or remedies under this
contract shall prevent or restrict the exercise of such rights or remedies at
any time. No waiver (whether express or implied) by either of us of any breach
of any of the terms of this contract by the other shall be construed as a waiver
of any subsequent breach of the same or any other provision.

 

15.Termination

 

Without prejudice to our rights under Clause 10, we shall be entitled to
terminate this contract immediately if you commit a material breach of any of
these terms and conditions, or on 30 days prior written notice for any other
reason.

 

16.Proper Law and Jurisdiction

 

This contract shall be governed and construed in accordance with English law and
the English Courts shall have exclusive jurisdiction over any disputes arising.

 

17.General

 

17.1We reserve the right to transfer to any person the right to receive payment
of any money payable to us, and/or any of our other rights.

 

17.2All copyright, patent, trade mark, trade secret, design rights, domain names
and other proprietary and Trade Marks whether registered or unregistered in the
goods (“Trade Marks”) and Containers and information and know how which we may
provide in relation to the goods and Containers shall (as between you and us)
remain vested in us. You shall not acquire any title in the Trade Marks relating
to the goods or Containers. You may not copy or imitate the Trade Marks, goods
or Containers or do or omit to do, or permit any third party to do or omit to
do, anything which may damage such Trade Marks. Any goodwill arising from the
use of such Trade Marks shall accrue to us.

 

17.3If we agree to supply you with goods upon which excise duty (or other duties
or taxes) has not been paid, it will be on the strict condition that you comply
with all legislation and procedures (whether legally binding or not) relating to
excise duty suspension or such other regime as may be applicable. You will keep
us fully indemnified at all times on demand against any assessments, claims,
demands, losses, liabilities or expenses which we incur as a result of any
failure by you to fulfill your obligations under such legislation or procedures.
We shall not be obliged to provide you with any certificate or similar relating
to payment of excise duty on any delivery. This information shall be shown on
the delivery note in question, a copy of which should be retained for your
records.

 

35

 

 

17.4Please note that goods such as merchandising/ point of sale and branded
items may be supplied by us for use in your business. If you dispose of goods
which form part of the assets of your business (e.g. you sell them, give them
away, or take them into private use) this is normally a supply for VAT purposes
and, where it is a taxable supply, you will have to account for VAT on the
disposal.

 

17.5You shall not be entitled to assign, re-sell, transfer, encumber or
otherwise any of your rights or obligations under this contract, in whole or in
part, without our prior consent and any attempt to do so will enable us to
terminate this contract without prejudice to our other rights and remedies.

 

18.Amendments

 

We reserve the right to alter these terms of sale generally or for any
particular class of goods or customer. We will use our reasonable endeavours to
give at least one week’s notice of alteration.

 

19.Severance

 

If any provision of these terms is held by any competent authority to be
unenforceable (in whole or in part) it shall be deemed severable and the
remaining provisions of these terms (and/ or the remainder of such provision)
shall continue in full force and effect.

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
by their duly authorised representatives and delivered on the date first above
written.

 

SIGNED for HEINEKEN UK LIMITED by:   Before THIS WITNESS:       Signature /s/
Joss van der Burg   Signature /s/ Mark Hannam             Name: Joss van der
Burg   Name: Mark Hannam           Title: Finance Director   Address: 30
Kingston Road, Oxford, OX2 6RQ           Date: 04/16/2013   Date: 04/16/2013

 

SIGNED for KINGFISHER BEER EUROPE LIMITED by   Before THIS WITNESS:      
Signature /s/ Damon Swarbrick   Signature /s/ Mark Davis           Name: Damon
Swarbrick   Name Mark Davis           Title: Director   Address: Springfield
House, Sandling Road, Maidstone, Kent           Date: 04/17/2013   Date:
04/17/2013

 

36

 

 